 



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Second
Amendment”), dated as of September 14, 2007, is among RADIO ONE, INC., a
Delaware corporation (the “Borrower”), the several Lenders (as such term is
defined in the hereinafter described Credit Agreement) parties to this Second
Amendment, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”).
R E C I T A L S:
     A. The Borrower, the Administrative Agent, Bank of America, N.A., as
Syndication Agent, and Credit Suisse, Merrill Lynch, Pierce Fenner & Smith
Incorporated, and SunTrust Bank, as Co-Documentation Agents, and the several
Lenders parties thereto entered into that certain Credit Agreement dated as of
June 13, 2005 (as amended pursuant to that First Amendment to Credit Agreement,
dated as of April 26, 2006, and as the same may be further amended, restated or
modified from time to time, the “Credit Agreement”). Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.
     B. The Borrower has advised the Administrative Agent that it desires to
amend the Credit Agreement.
     C. The Required Lenders parties to this Second Amendment are willing to
agree to the amendments, subject to the performance and observance in full of
each of the covenants, terms and conditions, and in reliance upon all of the
representations and warranties of the Borrower, set forth herein.
     NOW, THEREFORE, in consideration of the premises and the covenants, terms
and conditions, and in reliance upon the representations and warranties, in each
case contained herein, the parties hereto agree hereby as follows:
ARTICLE I
Amendments
     Section 1.01 Amendment to Article I of the Credit Agreement — Definitions.
Article I of the Credit Agreement, Definitions, is hereby amended as follows:
     (a) Amendment to Definition of “Applicable Rate”. The definition of
“Applicable Rate” in Article I of the Credit Agreement is hereby amended by
deleting the pricing grid set forth therein and substituting the following
pricing grid in its stead:
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 1

 



--------------------------------------------------------------------------------



 



                              ABR   LIBOR   Commitment Total Leverage Ratio:  
Spread   Spread   Fee Rate
Greater than or equal to 7.00 to 1.00
    1.250 %     2.250 %     0.375 %
Greater than or equal to 6.50 to 1.00 but less than 7.00 to 1.00
    1.000 %     2.000 %     0.375 %
Greater than or equal to 6.00 to 1.00 but less than 6.50 to 1.00
    0.500 %     1.500 %     0.375 %
Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00
    0.250 %     1.250 %     0.375 %
Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00
    0.000 %     1.000 %     0.300 %
Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00
    0.000 %     0.750 %     0.300 %
Less than 4.50 to 1.00
    0.000 %     0.625 %     0.250 %

     (b) Addition of Definition of “Internet Operations Subsidiary”. The
definition of “Internet Operations Subsidiary” is hereby added in its entirety
to Article I of the Credit Agreement in alphabetical order as follows:
     “Internet Operations Subsidiary” means a direct or indirect Subsidiary of
the Borrower that (i) is an Unrestricted Subsidiary, (ii) conducts and operates
its business primarily as an internet-related business (together with such
business and activities as may be directly related thereto) and (iii) is either
a Wholly Owned Subsidiary or a majority-owned Subsidiary as permitted in
accordance with the terms of this Agreement.
     (c) Addition of Definition of “Second Amendment Effective Date”. The
definition of “Second Amendment Effective Date” is hereby added in its entirety
to Article I of the Credit Agreement in alphabetical order as follows:
     “Second Amendment Effective Date” means September 14, 2007.
     (d) Amendment to Definition of “Unrestricted Subsidiary”. The definition of
“Unrestricted Subsidiary” in Article I of the Credit Agreement is hereby amended
to read in its entirety as follows:
     “Unrestricted Subsidiary” means (a) Reach Media, Radio One Cable Holdings,
Inc., Home Plate Suites, LLC and the Internet Operations Subsidiary so long as
the conditions contained in clauses (b)(i) through and including (b)(iv) below
are satisfied at all times as to such Person respectively and (b) any Subsidiary
of the Borrower that is formed or acquired after the Effective Date, which is
funded through Investments as permitted by Section 6.08(d) (as designated by the
Board of Directors of the Borrower, as provided below) and any direct or
indirect Subsidiary of an Unrestricted Subsidiary; provided that at the time of
the Investment by the Borrower in such Unrestricted Subsidiary and at all times
thereafter (i) neither the Borrower nor any of the Restricted Subsidiaries
provides credit support for any Indebtedness of such Unrestricted Subsidiary
(including any undertaking, agreement or instrument evidencing such
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 2

 



--------------------------------------------------------------------------------



 



Indebtedness) other than Investments permitted by Section 6.08, (ii) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Unrestricted Subsidiary Indebtedness, (iii) such
Unrestricted Subsidiary is not a party to any agreement, contract, arrangement
or understanding at such time with the Borrower or any Restricted Subsidiary of
the Borrower except for transactions with Affiliates permitted by the terms of
this Agreement unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower and (iv) such Unrestricted Subsidiary does not
own any Equity Interest in or Indebtedness of any Subsidiary of the Borrower
that has not theretofore been and is not simultaneously being designated an
Unrestricted Subsidiary. Any such designation by the Board of Directors of the
Borrower shall be evidenced to the Administrative Agent by delivering to the
Administrative Agent a board resolution giving effect to such designation and a
certificate executed by the President, a Vice President or a Financial Officer
of the Borrower certifying that such designation complies with the foregoing
conditions.
     Section 1.02 Amendment to Section 2.06(a) of the Credit Agreement.
Section 2.06(a) of the Credit Agreement is hereby amended to delete the number
“$500,000,000” in the proviso thereof and substitute the number “$300,000,000”
in its stead.
     Section 1.03 Amendment to Section 2.11(d) of the Credit Agreement.
Section 2.11(d) of the Credit Agreement is hereby amended to add a sentence to
the end of such Section, such sentence to read in its entirety as follows:
Notwithstanding the foregoing or anything else in this Agreement or the other
Loan Documents to the contrary, within ten Business Days after receipt by the
Borrower or any Restricted Subsidiary of the Net Cash Proceeds from the
Disposition of their Stations located in Louisville and Dayton, the Borrower
shall repay the Term Loan in an amount not less than $100,000,000, such
repayment to be applied pro-rata across all remaining unpaid Term Loan
installments as required by Section 2.11(g).
     Section 1.04 Amendment to Section 3.02 of the Credit Agreement.
Section 3.02 of the Credit Agreement is hereby amended to read in its entirety
as follows:
     Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law. The Loan
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 3

 



--------------------------------------------------------------------------------



 



Documents have been duly executed and delivered by the Loan Parties that are
party to each such Loan Document, and each constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law.
     Section 1.05 Amendment to Section 3.17 of the Credit Agreement.
Section 3.17 of the Credit Agreement is hereby amended to read in its entirety
as follows:
     Section 3.17 Use of Proceeds. The proceeds of the Loans shall be used only
(a) to refinance the Existing Senior Facilities, (b) for working capital,
Capital Expenditures made in the ordinary course of business and other lawful
corporate purposes (including any Restricted Payment made as permitted
hereunder), (c) for direct or indirect Investments permitted hereunder
(including any direct or indirect committed Investments in TV One) and
acquisitions permitted hereunder (d) to pay fees and expenses related to the
Transactions, and (e) to redeem, invest in, purchase or otherwise buy the 2001
Senior Subordinated Notes in accordance with the terms of Section 6.06, provided
that, notwithstanding the foregoing or anything else in this Agreement and the
other Loan Documents to the contrary, not more than $150,000,000 of the proceeds
of the Loans will be used for the purposes set forth in this subsection (e).
Letters of Credit will be issued only to support lawful corporate purposes. The
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a consolidated basis) subject to the provisions of
Sections 6.03 and 6.05 or subject to any restriction contained in any agreement
or instrument between Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of clauses (f) and (o) of
Article VII will be margin stock.
     Section 1.06 Amendment to Opening Paragraph of Section 4.02 of the Credit
Agreement. The opening three-line paragraph of Section 4.02 of the Credit
Agreement is hereby amended to read in its entirety as follows:
     Section 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing that increases the outstanding amount of
Loans hereunder, and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit that increases the outstanding LC Exposure, is subject to the
satisfaction of the following conditions:
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 4

 



--------------------------------------------------------------------------------



 



     Section 1.07 Amendment to Section 4.02 of the Credit Agreement.
Section 4.02 of the Credit Agreement is hereby amended to add a new subsection
(d) to be inserted after subsection (c) in Section 4.02 but before the final
sentence of Section 4.02, to read in its entirety as follows:
     (d) The Borrower is in compliance, and will be in compliance after giving
effect to such Borrowing, or such issuance, amendment, renewal and extension of
any Letter of Credit, with the 2001 Senior Subordinated Debt Documents
(including, without limitation, the 2001 Senior Subordinated Notes Indenture)
and the 2005 Senior Subordinated Debt Documents (including, without limitation,
the 2005 Senior Subordinated Notes Indenture), and all documentation executed in
connection with any junior or subordinate financing incurred in accordance with
the terms of Section 6.05, including, without limitation, the provisions of the
indentures related thereto.
     Section 1.08 Amendment to Section 5.08 of the Credit Agreement.
Section 5.08 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:
     Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only (a) to refinance the Existing Senior Facilities, (b) for
working capital, capital expenditures made in the ordinary course of business
and other lawful corporate purposes (including any Restricted Payment made as
permitted hereunder), (c) for direct or indirect Investments permitted hereunder
(including any direct or indirect committed Investments in TV One) and
Acquisitions permitted hereunder, (d) to pay fees and expenses related to the
Transactions and (e) to redeem, invest in, purchase or otherwise buy the 2001
Senior Subordinated Notes in accordance with the terms of Section 6.06, provided
that, notwithstanding the foregoing or anything else in this Agreement and the
other Loan Documents to the contrary, not more than $150,000,000 of the proceeds
of the Loans will be used for the purposes set forth in this subsection (e). No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support lawful corporate purposes.
     Section 1.09 Amendment to Section 6.01(a) of the Credit Agreement.
Section 6.01(a) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
     Section 1.10 (a) Interest Coverage Ratio. The Borrower will not permit the
Interest Coverage Ratio at any time during any period set forth below to be less
than the ratio set forth opposite such period:

          Period   Ratio
From the Second Amendment Effective Date through and including June 30, 2008
  1.60 to 1.00
From July 1, 2008 through and including December 31, 2009
    1.75 to 1.00  
From January 1, 2010 through and including December 31, 2010
    2.00 to 1.00  
From January 1, 2011 and thereafter
    2.25 to 1.00  

SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 5

 



--------------------------------------------------------------------------------



 



     Section 1.11 Amendment to Section 6.01(b) of the Credit Agreement. Section
6.01(b) of the Credit Agreement is hereby amended and restated to read in its
entirety as follows:
     (b) Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio at any time during any period set forth below to be more than the ratio
set forth opposite such period:

          Period   Ratio
From the Second Amendment Effective Date through and including March 31, 2008
    7.75 to 1.00  
From April 1, 2008 through and including September 30, 2008
    7.50 to 1.00  
From October 1, 2008 through and including June 30, 2010
    7.25 to 1.00  
From July 1, 2010 through and including September 30, 2011
    6.50 to 1.00  
From October 1, 2011 and thereafter
    6.00 to 1.00  

     Section 1.12 Amendment to Section 6.05 of the Credit Agreement.
Section 6.05 of the Credit Agreement is hereby amended and restated to delete
the word “and” from the end of subsection (d) thereof, delete the “.” from the
end of subsection (e) thereof and substitute “; and” in its stead and to add a
new subsection (f) after subsection (e) of Section 6.05 but prior to the final
paragraph of Section 6.05 to read in its entirety as follows:
     (f) so long as (i) no Default shall have occurred and be continuing or
would result therefrom, (ii) all such Equity Interests in the Internet
Operations Subsidiary that are owned by the Borrower or any Restricted
Subsidiary are subject to a first lien security interest in accordance with the
provisions of Section 5.09(a), and (iii) the Borrower is otherwise in compliance
with the limitations set forth in Section 6.08 hereof, Dispositions of
(A) Equity Interests of the Internet Operations Subsidiary, provided that in no
event shall the Borrower own, directly or indirectly, less than 51% of (I) the
total Equity Interests of the Internet Operations Subsidiary and (II) voting
control of the Internet Operations Subsidiary, and (B) assets, business or other
property owned by the Borrower or any Restricted Subsidiary and permitted to be
invested pursuant to Section 6.08(g).
     Section 1.13 Amendment to Section 6.06 of the Credit Agreement.
Section 6.06 of the Credit Agreement is hereby amended to add two sentences to
the end of such Section, such two sentences to read in their entirety as
follows:
     The Internet Operations Subsidiary may not declare and pay dividends to its
equity holders unless the Borrower (or a Restricted Subsidiary) receives at
least its pro rata share of such dividend (based on equity ownership). The
Borrower may not redeem, repurchase, purchase, establish a sinking fund with
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 6

 



--------------------------------------------------------------------------------



 



respect to, make any payments into a sinking fund or otherwise buy the principal
amount of any of the 2001 Senior Subordinated Notes, the 2005 Senior
Subordinated Notes or other Material Indebtedness that is subordinated and
junior to any part of the Obligations, provided that, (1) so long as there
exists no Default both immediately before and after giving effect to any such
purchase, repurchase, redemption or sinking fund payment, the Borrower may enter
into any refinancing permitted by Section 6.02, and (2) so long as (A) there
exists no Default both immediately before and after giving effect to any such
purchase, repurchase, redemption or sinking fund payment, and (B) no more than
$150,000,000 of the proceeds of the Loans are used for such purpose, the
Borrower may purchase, repurchase, redeem or buy the 2001 Senior Subordinated
Notes (or make a sinking fund payment for such purpose).
     Section 1.14 Amendment to Section 6.08 of the Credit Agreement.
Section 6.08 of the Credit Agreement is hereby amended and restated to delete
the word “and” from the end of subsection (e) thereof, delete the “.” from the
end of subsection (f) thereof and substitute “; and” in its stead and to add a
new subsection (g) after subsection (f) of Section 6.08 to read in its entirety
as follows:
     (g) Investments of cash and/or assets in the Internet Operations
Subsidiary, so long as (i) there exists no Default both immediately before and
after giving effect to each such Investment, (ii) the Borrower, directly or
indirectly, holds not less than 51% of (A) the total equity interests and
(B) voting control of the Internet Operations Subsidiary, (iii) all such cash
Investments in the Internet Operations Subsidiary by the Borrower and its
Restricted Subsidiaries in the aggregate do not exceed $30,000,000 over the term
of this Agreement, and (iv) investments of assets (other than cash) are limited
to those editorial and business related assets associated with Giant Magazine.
     Section 1.15 Amendment to Section 6.09 of the Credit Agreement.
Section 6.09 of the Credit Agreement is hereby amended and restated to delete
the word “or” from the end of subsection (b)(vi) thereof, delete the “.” from
the end of subsection (b)(vii) thereof and substitute “; or” in its stead and to
add a new subsection (b)(viii) after subsection (b)(vii) of Section 6.09 to read
in its entirety as follows:
     (viii) transactions with the Internet Operations Subsidiary that comply
with Section 6.08 and do not violate any of the other provisions of this
Agreement.
     Section 1.16 Schedule 3.16 to the Credit Agreement. Schedule 3.16 to the
Credit Agreement is hereby deleted in its entirety and the attached
Schedule 3.16 is hereby substituted in its stead.
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 7

 



--------------------------------------------------------------------------------



 



ARTICLE II
Waiver
     Section 2.01 Waiver of Defaults. Subject to the satisfaction of the
conditions of effectiveness set forth in Article III of this Second Amendment
and the other terms hereof, the Required Lenders hereby waive any and each Event
of Default under Section 7.01(d) of the Credit Agreement arising solely out of
the Borrower’s failure to comply with any of Sections 6.01(a) and 6.01(b) of the
Credit Agreement during the fiscal quarters ending March 31, 2007 and June 30,
2007 (the “Waived Defaults”).
ARTICLE III
Conditions Precedent
     Section 3.01 Conditions Precedent. The parties hereto agree that this
Second Amendment and the amendment to the Credit Agreement contained herein
shall not be effective until the satisfaction of each of the following
conditions precedent:
     (a) Execution and Delivery of this Second Amendment. The Administrative
Agent shall have received a copy of this Second Amendment executed and delivered
by each of the applicable Loan Parties and by all the Required Lenders and each
of the conditions set forth in clauses (b) through (e) below shall have been
satisfied.
     (b) Resolutions. The Administrative Agent shall have received a copy of
resolutions from the Borrower and each Guarantor which authorize the execution,
delivery, and performance by the Borrower and the Guarantors of this Second
Amendment and the other Loan Documents to be executed in connection therewith
and herewith to which the Borrower or such Guarantor is a party in form and
substance acceptable to the Administrative Agent and its counsel.
     (c) Incumbency Certificates. The Administrative Agent shall have received a
copy of certificates of incumbency certified by the Borrower, and each Guarantor
certifying the names of each Financial Officer of the Borrower and each
Guarantor authorized to sign this Second Amendment and each of the other Loan
Documents to which the Borrower and each Guarantor is or is to be a party
(including the certificates contemplated herein) together with specimen
signatures of such Financial Officers, in form and substance acceptable to the
Administrative Agent and its counsel.
     (d) Attorney Opinion. The Administrative Agent shall have received a
favorable written opinion of counsel to the Borrower (addressed to the
Administrative Agent and the Lenders and dated as of the Second Amendment and
Waiver Effective Date (defined below)), in the form agreed to by the parties
hereto, and covering such matters relating to the Borrower, this Second
Amendment, the enforceability of the Credit Agreement as amended by this Second
Amendment and the Loan Documents, the 2001 Subordinated Notes Indenture, the
2005 Subordinated Notes Indenture and the other transactions contemplated hereby
as the Administrative Agent and its counsel shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 8

 



--------------------------------------------------------------------------------



 



     (e) Representations and Warranties. Each of the representations and
warranties made in this Second Amendment shall be true and correct on and as of
the Second Amendment and Waiver Effective Date as if made on and as of such
date, both before and after giving effect to this Second Amendment.
     (f) Amendment Fee. The Borrower shall have paid to the Administrative Agent
for the account of each Lender timely executing this Second Amendment (including
the Administrative Agent in its capacity as a Lender), a nonrefundable amendment
fee equal to a percentage, which percentage will be agreed to by and among the
Borrower, the Administrative Agent and the applicable Lenders of the sum of each
such Lender’s (i) Revolving Commitment plus (ii) outstanding Term Loan.
     (g) Fees and Expenses. The Borrower shall have paid the invoiced fees,
costs and out-of-pocket expenses incurred by counsel to the Administrative Agent
in connection with the preparation, negotiation, execution and delivery of this
Second Amendment and all transactions contemplated hereby and thereby.
     (h) Other Documents and Instruments. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and its
counsel, such other documents, certificates and instruments as the
Administrative Agent shall require.
ARTICLE IV
Representations and Warranties
     Section 4.01 Representations and Warranties. To induce the Administrative
Agent and the several Lenders parties hereto to enter into this Second Amendment
and to grant the amendments contained herein, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) Authorization; No Contravention. The execution, delivery and
performance by the applicable Loan Parties of this Second Amendment have been
duly authorized by all necessary partnership, corporate or limited liability
company action, as applicable, and do not and will not (i) contravene the terms
of any Charter Documents of any Loan Party, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any document
evidencing any Obligation to which any Loan Party is a party or any order,
injunction, writ or decree of any Governmental Authority to which any Loan Party
is a party or its property is subject, or (iii) violate any requirement of law.
     (b) Governmental Authorization; Consents. No approval, consent, exemption,
authorization or other action by, or notice to, or filing with or approvals
required under state blue sky securities laws or by any Governmental Authority
is necessary or required in connection with the execution, delivery, performance
or enforcement of this Second Amendment. No consent of any Person is required in
connection with the execution by the Borrower of this Second Amendment and/or
the performance by the Borrower of its rights and obligations under the Credit
Agreement as amended by this Second Amendment.
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 9

 



--------------------------------------------------------------------------------



 



     (c) No Default. After giving effect to this Second Amendment and the Waived
Defaults, no Default or Event of Default exists under any of the Loan Documents.
No Loan Party is in default under or with respect to (i) its charter documents
or (ii) any Material Indebtedness of such Person. The execution, delivery and
performance of this Second Amendment shall not result in any default under any
Material Indebtedness of any Loan Party in any respect. The Borrower is in full
compliance with all terms and provisions of the 2001 Senior Subordinated Debt
Documents and the 2005 Senior Subordinated Debt Documents, and no default or
breach thereunder will exist after giving effect to this Second Amendment or the
performance by the Borrower of its rights and obligations under the Credit
Agreement as amended by this Second Amendment.
     (d) Binding Effect. This Second Amendment and the Credit Agreement as
amended hereby constitute the legal, valid and binding obligations of the Loan
Parties that are parties thereto, enforceable against such Loan Parties in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles of general
applicability.
     (e) Representations and Warranties. The representations and warranties set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects on and as of the Second Amendment and Waiver Effective
Date, after giving effect to the amendments contemplated in this Second
Amendment, as if such representations and warranties were being made on and as
of the Second Amendment and Waiver Effective Date, in each case except to the
extent any such representation or warranty is stated to relate to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date.
ARTICLE V
Miscellaneous
     Section 5.01 Ratification of Loan Documents. Except for the specific
amendments expressly set forth in this Second Amendment, the terms, provisions,
conditions and covenants of the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and confirmed, and the
execution, delivery and performance of this Second Amendment shall not in any
manner operate as a waiver of, consent to or amendment of any other term,
provision, condition or covenant of the Credit Agreement or any other Loan
Document.
     Section 5.02 Fees and Expenses. The Borrower agrees to pay promptly
following demand therefor all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, reproduction,
execution, and delivery of this Second Amendment, and any other documents
prepared in connection herewith or therewith, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent.
     Section 5.03 Headings. Article, section and subsection headings in this
Second Amendment are included herein for convenience of reference only and shall
not constitute a part of this Second Amendment for any other purpose or be given
any substantive effect.
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 10

 



--------------------------------------------------------------------------------



 



     Section 5.04 Applicable Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
     Section 5.05 Counterparts and Second Amendment and Waiver Effective Date.
This Second Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Second Amendment shall become effective when the Administrative
Agent has received counterparts of this Second Amendment executed by the
Borrower and the Required Lenders and each of the conditions precedent set forth
in Article III above has been satisfied (the “Second Amendment and Waiver
Effective Date”).
     Section 5.06 Affirmation of Guarantees. Notwithstanding that such consent
is not required thereunder, each of the Guarantors hereby consent to the
execution and delivery of this Second Amendment and reaffirm their respective
obligations under the Guarantee and Collateral Agreement.
     Section 5.07 Confirmation of Loan Documents and Liens. As a material
inducement to the Lenders to agree to amend the Credit Agreement as set forth
herein, the Borrower and Guarantors hereby (i) acknowledge and confirm the
continuing existence, validity and effectiveness of the Loan Documents to which
they are parties, including, without limitation the Guarantee and Collateral
Agreement and the Liens granted under the Guarantee and Collateral Agreement,
(ii) agree that, except as otherwise expressly provided in this Second
Amendment, the execution, delivery and performance of this Second Amendment
shall not in any way release, diminish, impair, reduce or otherwise adversely
affect such Loan Documents and Liens and (iii) acknowledge and agree that the
Liens granted under the Guarantee and Collateral Agreement secure (A) the
payment of the Obligations under the Loan Documents in the same priority as on
the date such Liens were created and perfected, and (B) the performance and
observance by the Borrower and the other Loan Parties of the covenants,
agreements and conditions to be performed and observed by each under the Credit
Agreement, as amended hereby.
     Section 5.08 References to the Credit Agreement. Upon and during the
effectiveness of this Second Amendment, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, or words of like import shall mean and be a
reference to the Credit Agreement, as amended by this Second Amendment.
     Section 5.09 Final Agreement. THIS SECOND AMENDMENT, TOGETHER WITH THE
CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
SECOND AMENDMENT TO CREDIT AGREEMENT - PAGE 11

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed and delivered by their proper and duly authorized officers
effective as of the Second Amendment and Waiver Effective Date.

            BORROWER:

RADIO ONE, INC.
      By:   /s/ Scott R. Royster         Scott R. Royster         Executive Vice
President
   and Chief Financial Officer        OTHER GUARANTORS
(for purposes of Article V hereof):

RADIO ONE OF INDIANA, L.P.
      By:   Radio One, Inc., its general partner                     By:   /s/
Scott R. Royster         Scott R. Royster         Executive Vice President
   and Chief Financial Officer        SYNDICATION ONE, INC.
      By:   /s/ Scott R. Royster         Scott R. Royster         Executive Vice
President
   and Chief Financial Officer        MAGAZINE ONE, INC.
      By:   /s/ Scott R. Royster         Scott R. Royster         Executive Vice
President
    and Chief Financial Officer        RADIO ONE, INC.
RADIO ONE LICENSES, LLC
                       

 



--------------------------------------------------------------------------------



 



            BELL BROADCASTING COMPANY
RADIO ONE OF DETROIT, LLC
RADIO ONE OF ATLANTA, LLC
ROA LICENSES, LLC
RADIO ONE OF CHARLOTTE, LLC
CHARLOTTE BROADCASTING, LLC
RADIO ONE OF NORTH CAROLINA, LLC
RADIO ONE OF AUGUSTA, LLC
RADIO ONE OF BOSTON, INC.
RADIO ONE OF BOSTON LICENSES, LLC
RADIO ONE OF INDIANA, LLC
RADIO ONE OF TEXAS II, LLC
BLUE CHIP BROADCASTING, LTD.
BLUE CHIP BROADCASTING LICENSES, LTD.
SATELLITE ONE, L.L.C.
HAWES-SAUNDERS BROADCAST
      PROPERTIES, INC.
RADIO ONE OF DAYTON LICENSES, LLC
NEW MABLETON BROADCASTING
      CORPORATION
RADIO ONE MEDIA HOLDINGS, LLC
                                By:   /s/ Scott R. Royster         Scott R.
Royster         Executive Vice President
   and Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT, SYNDICATION AGENT,
CO-DOCUMENTATION AGENTS,
ISSUING BANK AND LENDERS:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank
and as a Lender
      By:   /s/ Russ Lyons         Name:   Russ Lyons        Title:   Director 
   

 